DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagler (US 2017/0131517 A1) in view of Darkenwald (US 2,889,629).
In regard to claim 1, Nagler discloses an optic focusing cover (page 2, section [0016] – page 3, section [0023], Figures 1 & 2, “10”), comprising: a cylindrical body with openings at both ends (page 2, section [0016], Figures 1 & 2, “10, 22, 24”); a corrective lens disposed within the cylindrical body (page 2, sections [0020-0021] & page 3, section [0023], Figure 2, “48, 50”); a second end of the cylindrical body configured to be accepted by a telescope (page 2, section [0018], Figure 1, “32, 12”), but does not specifically disclose a cap hingedly attached to a first side of the cylindrical body.
Within the same field of endeavor, Darkenwald teaches that it is desirable for telescopes to comprise a cap hingedly attached to a first side of the cylindrical body (column 2, line - 10 column 3, line 3, Figures 1-4, “18, 34”) for the purpose of protecting the telescope when not in use (column 3, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the optic focusing cover of Nagler to comprise a cap hingedly attached to a first side of the cylindrical body since Darkenwald teaches that it is desirable for the purpose of protecting the telescope when not in use.
Regarding claim 3, Nagler discloses said optic focusing cover comprising threads on the inside of the second end of the cylindrical body configured to be screwed on to a telescope (page 2, section [0018], Figure 1, “32, 14”).
Regarding claim 4, Darkenwald further teaches wherein, the cap is capable of going from an open to a closed configuration (column 2, line 64 – column 3, line 8, Figures 2 & 3, “18”).

Regarding claim 6, Darkenwald teaches said optic focusing cover comprising: a spring that will propel the cap into an open configuration once released from the closed position (column 2, lines 41-51, Figure 4, “44”).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagler in view of Darkenwald as applied to claim 1 above, and further in view of Clark (US 2002/0105730 A1).
Regarding claim 2, Nagler in view of Darkenwald discloses wherein said optic focusing cover further comprises a lens (page 3, section [0023], Figure 2, “48, 50”), but does not specifically disclose wherein said lens is a capable of further magnifying the telescope.  
Within the same field of endeavor, Clark teaches that it is desirable for optic focusing cover to comprise a lens capable of further magnifying a telescope for the purpose of eliminating the use of eyeglasses with the telescope (page 1, section [0017] – page 2, section [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the lens of Nagler in view of Darkenwald to be capable of further magnifying the telescope since Clark teaches that it is desirable for the purpose of eliminating the use of eyeglasses with the telescope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 27, 2021